Citation Nr: 1638407	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  04-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent between November 18, 2005 and November 13, 2008 for service-connected degenerative disc disease of the lumbar spine (back disability).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

4.  Entitlement to service connection for erectile dysfunction and urinary frequency.

5.  Entitlement to service connection for irritation of the stomach with acid reflux and constipation.

(The issue of entitlement to clothing allowance for 2014 is the subject of a separate decision).

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Some of the issues on appeal have been previously before the Board on several occasions.  In relevant part, in a January 2012 decision the Board denied the Veteran's appeal for an increased rating for his service-connected back disability. The Veteran timely appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a November 2012 Joint Motion for Remand (JMR) the Court vacated this issue and remanded it to the Board for further processing.  Specifically, the Court stated the prior criteria for ratings for back disabilities, amended in 2002, should be applied to the Veteran's appeal.

In May 2013, the Board again partially denied the Veteran's claim for an increased rating for his back disability, and remanded entitlement to service connection for a cervical spine disability for further development.  The Veteran again timely appealed this decision to the Court.  In a July 2014 Memorandum Decision, the Court vacated only the portion of the Board's decision regarding the 20 percent rating assigned for the Veteran's service-connected back disability between November 2005 and November 2008, and remanded this issue to the Board for further processing.  Specifically, the Court stated the Board should address compliance with the JMR directives, particular addressing whether a June 2006 MRI finding facet arthritis could have led to a higher rating under the old regulations.  The Court also found the Board should address the June 2006 VA examiner's finding that the Veteran's back disability rendered him unemployable, as well as a notation of dullness in the lower extremities during the June 2008 VA examination.  Accordingly, the issue of entitlement to a rating in excess of 20 percent between November 18, 2005 and November 13, 2008, for service-connected back disability has returned to the Board. 

In July 2015, the Board again addressed this issue and again denied the Veteran's claim for an increased rating for his back disability between November 2005 and November 2008.  The Veteran again timely appealed this decision to the Court.  In a February 2016 Joint Motion for Partial Remand (JMPR), the Court again vacated only the portion of the Board's decision regarding the 20 percent rating assigned for the Veteran's service-connected back disability between November 2005 and November 2008.  The Court found the Board did not adequately address the June 2006 VA examiner's finding that the Veteran's back disability rendered him unemployable.  Accordingly, the issue of entitlement to a rating in excess of 20 percent between November 18, 2005 and November 13, 2008, for service-connected back disability has been returned to the Board for review.   

At present, this issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notification was sent in May 2016, the Board will review this issue. 

The AOJ has not yet taken the development requested in the remands of entitlement to service connection for a cervical spine disorder included in the prior May 2013 Board decision.  Accordingly, this issue is not currently before the Board, the AOJ should ensure the requested development is completed.

The issues of entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left and right legs, and entitlement to service connection for erectile dysfunction and irritation of the stomach were also remanded in the July 2015 decision and has been returned to the Board.  

The issues of entitlement to service connection for ED and gastrointestinal disorders as well as entitlement to higher ratings for the radiculopathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran low back disability was manifested by severe functional loss between November 18, 2005 and November 13, 2008.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent for service-connected degenerative disk disease of the lumbar spine between November 18, 2005 and November 13, 2008, have been met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5266-5295 (2002), Diagnostic Code 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking an increased rating for his service-connected back disability between the period between November 18, 2005 and November 13, 2008. 

In November 2005, the Veteran's private physician provided a letter which stated that the Veteran was unable to perform his daily living activities and that he should consider less strenuous work or retirement.  

On November 18, 2005, a physical therapist evaluated the Veteran for low back pain with numbness, weakness, and tingling in the lower extremities.  

Flexion was to 40 degrees, extension was to 10 degrees, and right and left side gliding was to 10 degrees.  The straight leg raising test was positive.  Sensation to light touch was normal.  The tendon reflexes were equal.  Motor strength was 4 of 5 in the muscles of the thigh.  There was no bladder dysfunction or gait disturbance.

VA records show that in February 2006 the Veteran complained of back pain extending to the hips. 

On VA examination in June 2006, the Veteran complained of daily flare-ups with stiffness, weakness and decreased mobility and pain in the lower back with numbness and tingling in the toes.  He denied bowel or bladder dysfunction. 

Physical examination revealed that the Veteran walked with an antalgic gait with slow progression without any assistive devices.  The Veteran's posture was erect. He had stiffness and spasms across the lower back.  Flexion was to 45 degrees.  The Veteran did not attempt extension as he indicated it was too much strain on his back.  Right and left lateral flexion and right and left lateral rotation were from to 15 degrees.  He had limited motion due to pain.  He had not worked in 16 weeks and his back limited his usual daily activities.

The neurological evaluation showed no evidence of muscle atrophy.  There was no difference in the circumference at mid-thigh and at mid-calf.  On sensory examination, the Veteran stated that he could not feel light touch on the lateral aspect and the medial aspect of the lower legs.  The deep tendon reflexes were 2+ bilaterally.  The Babinski sign was negative.  The Romberg test was negative.  The Lasegue sign was positive at 5 degrees bilaterally.  The VA examiner stated that is hard to estimate the limitation of motion, because of the Veteran's lack of effort.  X-ray revealed normal height and normal alignment of the vertebrae.  Magnetic resonance imaging (MRI) revealed desiccation of the L5-S1 intervertebral disc; and L4-without radiculopathy. 

The examiner commented that based on the current physical examination, it was hard to estimate the limitation of motion since the Veteran was reluctant and did not try, it was impossible to estimate the limitation of motion.  The examiner stated that based on objective X-ray and MRI findings, the Veteran was employable.  However based on physical examination and considering his reluctance or inability to perform range of motion of his lower back he is unemployable.  

A VA neurological examination was conducted in June 2008.  The Veteran reported his service and medical histories.  He indicated that he was a full-time student.  The Veteran complained of pain and numbness in the lower legs and numbness and pain on the front and back of his thighs and calves.  On motor examination, the mid-calves and thighs were equal and symmetrical.  Sensory examination showed dullness on the front and the back of the thighs.  He had dullness on the calves.  The knee reflexes were 3+ and the ankle reflexes were 3+.  The Romberg test was negative and the Lasegue sign was not elicited. 

After a review of X-rays and MRIs of the lumbar spine, the VA examiner found no evidence of the right or left lower extremity radiculopathy and no evidence of active denervation phenomenon based on the needle EMG examination, which was essentially normal.  The diagnosis was subjective peripheral neuropathy of the lower extremities, not supported by EMG and MRI. 

Another VA examination was conducted in November 2008.  The Veteran reported his medical history.  He complained of constant back pain that radiated to the lower extremities.  He took a variety of pain medications to include Vicodin, Ibuprofen, and Hydrocodone.  The pain was described as 8/10 and reduced to 6/10 with medication.  

On examination of the lumbar spine, there was no deformity; tenderness on palpation; no muscle atrophy of the muscle of the back and or legs; and normal curvature.  The range of motion of the thoracolumbar spine using a goniometer was: forward flexion from 0 to 40 degrees with pain beginning at 30 degrees; left lateral flexion 0 to 15 degrees, pain beginning at 10 degrees; right lateral flexion 0 to 15 degrees, pain beginning at 10 degrees; left lateral rotation 0 to 20 degrees with pain beginning at 10 degrees; right lateral rotation from 0 to 20 degrees with pain beginning at 10 degrees.  The Veteran was not able to do a second repetition due to pain.  He was not able to do any movement in extension.

The Veteran walked with a slow gait with normal posture.  He did not use assistive devices.  On neurological examination of the lower extremities, there was a decrease in light touch perception in the feet.  There was no edema or atrophy.  The proprioception was decreased and vibratory sense was decreased bilaterally.  Deep tendon reflexes, patellar reflexes, and Achilles reflexes were 1+ bilaterally.

When rating a service-connected disability, the entire history must be considered. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

During the period in question, the Veteran's back disability has been rated 20 percent for limitation of forward flexion under Diagnostic Code 5237, formerly Diagnostic Code 5293.

During the pendency of the instant appeal, VA promulgated new regulations governing ratings for intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Later, VA promulgated further new regulations governing ratings of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110 (g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The previous version of the rating criteria provided: 

Under Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion. 

The words 'slight,' 'moderate,' and 'severe' are not defined in the rating schedule, instead the VA must consider all evidence of record to make this determination.  38 U.S.C.A. § 7104 (a).

Under both the new and old rating criteria, VA regulations have provided that normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in both directions, and rotation to 30 degrees in both directions.  38 C.F.R. § 4.71a , Plate V. 

The Board now turns to the matter of determining the most appropriate disability rating for each identifiable stage of the period on appeal.  At the outset, the Board notes this case involves periods where the Veteran's service-connected back disability is shown to have manifested in symptoms that may be contemplated either under rating criteria for chronic orthopedic manifestations as well as under rating criteria for neurologic manifestations (including painful symptoms local to the spine).  The Board notes that separately rating the same low back manifestations as orthopedic and as a neurologic manifestations would violate the rule against pyramiding.  38 C.F.R. § 4.14.  For instance, the Board generally may not rate the same back disability manifestations with separate ratings for strain and for disc disease at the same time; the Board instead must determine which of the rating criteria provides a rating or combination of ratings most favorable to the Veteran, without impermissible pyramiding, for each rating period in this appeal.

Regarding the Veteran's pain localized to the lumbar spine, it is evaluated under chronic orthopedic manifestations; to separately rate low back pain as a neurologic manifestation would violate the rule against pyramiding.  38 C.F.R. § 4.14.  As for neurological manifestations beyond localized pain, the findings on VA evaluations with regard to the lumbosacral spine show that the Veteran has bilateral lower extremity radiculopathy.  This has already been separately rated as 10 percent disabling in each leg under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that the VA examination reports includes diagnostic imaging findings mentioning desiccation of the L5-S1 disc, facet arthrosis, as well as protrusion of lumbar vertebrae at 2 different levels.  As pointed out in the prior remand, the previous Diagnostic Code 5295 provides a 40 percent rating will be warranted for, in relevant part, severe lumbosacral strain resulting in marked limitation of forward bending from a standing position or loss of lateral motion with osteo-arthritic changes.  In this case, the Veteran continued to demonstrate forward flexion to 40 or 45 degrees, nearly half the normal range of motion.  Therefore, the Board determines his retained ability to bend forward in nearly half the normal range does not constitute "marked" limitation.  Additionally, although the MRI reflects the Veteran had osteo-arthritic changes, he still retained the ability to rotate and flex to 15 degrees in both directions, again half the normal range of motion.  Because he retained half the normal range of lateral motion, he did not demonstrate loss of lateral motion.  Therefore, he did not meet the criteria for a higher 40 percent rating under the previous Diagnostic Code 5295.

Also considering the Veteran's limitation of motion due to pain, see DeLuca v, Brown, 8 Vet. App. 202, 206-07 (1995), the Veteran still demonstrated pain-free flexion to 40 or 45 degrees, in excess of the criteria for a higher rating under the current rating criteria.  Additionally, because the Veteran was able to forward flex his back to nearly half the normal range, the Board found that his limitation of motion cannot be characterized as "severe" under the prior regulations. 

However, when considering, the objective findings of disc space irregularities, complaints of pain, as well as the statements of VA and private physicians, the Board can reasonably conclude that these physical manifestations are consistent with "severe" lumbosacral strain.  In considering this evidence, the Board finds that a 40 percent rating is warranted for this period.

A 60 percent rating is warranted for pronounced intervertebral syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a , Code 5293.  In this case, the Veteran is service connected for bilateral lower extremity radiculopathy for the entire period currently under consideration.  Tithe evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As many of the symptoms of lower extremity radiculopathy overlap with sciatic neuropathy, a 60 percent evaluation under the prior version of Diagnostic Code 5293 would constitute impermissible pyramiding.

The Board has considered the November 2005 private physician's medical statement regarding the Veteran's inability to continue strenuous activity at his place of employment, which at that time was a nursing assistant.  As well, the Board considered the statement of the June 2006 VA examiner regarding the Veteran's employability.  While the statements give a general sense of the Veteran's state of functioning neither statement is specific enough to gauge a specific rating.  At best, the statement of the June 2006 VA examiner is equivocal.  The Board must take the entirety of the evidence both objective and subjective to arrive at an appropriate rating, which was considered in assigning the 40 percent evaluation.  Indeed, the evidence of record indicates slight neurological impairment.  Electromyography (EMG) was negative.  The VA neurological examination in June 2008, indicated that the motor examination was normal.  The knee and ankle jerk reflexes were 3+, bilaterally.  

The Board has considered whether the Veteran is entitled to a higher rating under other diagnostic codes for rating disabilities of the spine, as in effect both before and after September 26, 2003.  Under former Diagnostic Codes 5292 and 5295, pertaining to limitation of motion of the lumbar spine and to lumbosacral strain, respectively, the maximum disability rating allowed is 40 percent.  Accordingly, they are not for application, as they do not provide for a rating higher than the 40 percent rating granted pursuant to Diagnostic Code 5293. 

Former Diagnostic Code 5285 provides a 60 percent rating for residuals of vertebral fracture without cord involvement or abnormal mobility requiring a neck brace (jury mast) and a 100 percent rating for residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  There is no evidence that the Veteran suffered from residuals of a vertebral fracture with or without cord involvement.  Accordingly, former Diagnostic Code 5285 is not for application. 

Former Diagnostic Code 5286 provides a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation for complete bony fixation of the spine at an unfavorable angle with marked deformity and involvement of major joints or without other joint involvement.  There is no evidence that the Veteran suffered from complete bony fixation (ankylosis) at any time during the period on appeal, thus former Diagnostic Code 5286 is not for application.

Former Diagnostic Code 5289 provides a 40 percent rating for favorable ankylosis and a 50 percent rating for unfavorable ankylosis.  Again, there is no evidence that the Veteran suffered from ankylosis during the period on appeal, thus former Diagnostic Code 5289 is not for application. 

Under the rating criteria for IVDS in effect from September 23, 2002, to September 26, 2003, as well as the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, in effect from September 26, 2003, the maximum rating provided is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  In both versions, a 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent evaluation is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  This has not been shown in this case.  There is no evidence of record quantifying the length of time for bed rest prescribed by a doctor, if any.  Moreover, the Veteran has not provided his own estimate of the extent of incapacitating episodes over any twelve-month period.  Thus, the Veteran is not entitled to rating in excess of 40 percent under former Diagnostic Code 5293, as in effect from September 23, 2002, to September 26, 2003, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether the Veteran is entitled to a higher rating under Diagnostic Codes 5235 to 5243. 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2015).  The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating for unfavorable ankylosis of the entire spine.  However, the record contains no evidence of ankylosis, nor is there evidence that the Veteran's range of motion on forward flexion was limited to 30 degrees or less.  Accordingly, the Veteran is not entitled to a rating in excess of 40 percent under the criteria currently in effect for rating diseases and injuries of the spine. 

A separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran's lumbosacral spine disability has not been manifested by any bowel or bladder impairment.  The record reflects that neurologic manifestations of the Veteran's lumbar spine disability include radiculopathy of the bilateral lower extremities, and separate ratings of 10 percent, for radiculopathy of the left lower extremity, and 10 percent, for radiculopathy of the right lower extremity, have been granted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased strength, decreased endurance, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by the 40 percent rating assigned under the General Rating Formula.  Therefore, there are no additional symptoms of the Veteran's service-connected lumbar spine disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

However, in Yancy v. McDonald, 27 Vet. App. 484  (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record." Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). 

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39  (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

While entitlement to SMC has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this regard, the Board notes that, to warrant SMC benefits, the Veteran must be in receipt of separate ratings that combine to 60 percent in addition to a total disability rating.  However, the outcome of the remanded issues could impact the Veteran's eligibility for SMC benefits.  As such, the Board has declined to decide that issue pending readjudication of the remanded issues pursuant to the remand directives.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  The Veteran in a prior decision withdrew the issue of entitlement to a TDIU, accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 


ORDER

A rating of 40 percent for service-connected degenerative disc disease of the lumbar spine between November 18, 2005 and November 13, 2008, is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  In order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Therefore, the Board is again requesting a VA medical opinion. 

In regard to the claim for service connection for erectile dysfunction, in May 2013 the Board requested a medical opinion regarding the etiology of the erectile dysfunction.  The examination was conducted in May 2013 and the examiner provided concluded that the Veteran's erectile dysfunction was related to non-service-connected diabetes mellitus, but the examiner did not provide sufficient rationale for the opinion given.  In essence, the rationale was conclusory in nature.  Moreover, the Veteran has reported that his ED pre-dated a diagnosis of diabetes mellitus.  Reviewing VA outpatient record dated in November 2008, the Veteran reported that he had experienced ED for 20 years.  The Court has held that the Board may not rely on a medical examiner's conclusory statements that lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

Regarding the claim for service connection for a gastrointestinal disorder.  Again the VA examiner gave a conclusory statement regarding the gastrointestinal disorder.  The examiner acknowledged a diagnosis of gastroesophageal reflux disease (GERD), but only indicated that he was unable to render a diagnosis at that time.  Regardless, if the Veteran's gastrointestinal was inactive at that time, an opinion is still needed regarding the etiology of any diagnosed disability.  Specifically whether any gastrointestinal disorder was incurred in or caused by military or whether a service connected disability aggravates his gastrointestinal disorder, to include secondary to medications taken for his service connected disabilities.  The examiner also did not comment on the results of November 2006 VA colonoscopy which showed colon polyps as well as diverticulosis.  

The Veteran has reported additional symptoms associated with his bilateral radiculopathy that were not found on the examination conducted in May 2013.  Therefore, additional examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his claims.  With appropriate authorization from the Veteran, obtain and associate with the e-file any additional private treatment records pertinent to the Veteran's claims.  Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the e-file.

2.  The RO must provide the Veteran's e-file to an appropriate examiner (someone other than the VA examiner that conducted the May 2013 examination) with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of the gastrointestinal and ED. 

The examiner must identify all gastrointestinal disorders present.  The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current gastrointestinal disorder, as well as erectile dysfunction is etiologically related to the Veteran's period of active service to include aggravation (chronically worsens) by his service-connected disabilities.  Specifically, the examiner should comment on whether any medication taken for his service connected disabilities causes or aggravates his ED or any gastrointestinal disorder.  The examiner should provide a detailed explanation for the opinion.

Because the Veteran is competent even as a lay person to report symptoms of gastrointestinal irritation as well as erectile dysfunction that resulted after taking medication, the examiner must specifically address the Veteran's and report of any manifestation in determining whether any disability is related to his medication. 

An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand.

3.  Schedule the Veteran for a VA examination to determine the severity of his radiculopathy of the lower extremities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

4.  Thereafter, readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


